Title: William Wirt to Thomas Jefferson, 24 August 1816
From: Wirt, William
To: Jefferson, Thomas


          
            
              Dear Sir.
              Richmond. August 24. 1816.
            
            I accept, with gratitude, the terms on which you are willing to remark on my manuscript—and send herewith three sections, ninety one pages. There will be an advertisement prefixed to it, stating the authorities on which the narrative is founded, and appealing to the candor and indulgence of the public on account of the peculiar disadvantages under which the work has been written. This, I confess, is a kind of beggarly business which I abhor very much—but I can still less bear to have it believed that the work is the offspring of profound leisure and a mind at ease, when the truth is that no one sheet of it, scarcely, has been written without half a dozen professional interruptions which have routed my ideas as compleatly, each time,  as Don Quixote’s charge did the flock of sheep—I make no doubt that you will perceive the chasms caused by these interruptions, and the incoherence as well as crudeness of the whole mass. When I was engaging with Mr Webster, last summer, with respect to the publication I refused expressly to bind my self to furnish it at any particular period—foreseeing the extreme uncertainty as to the time of its completion, from the interference of professional duties and wishing to reserve to my self also, full leisure, to revise, correct and retouch at pleasure—But
			 he has made such an appeal to my humanity on account of the expensiveness of the materials which he has laid in for the publication, and his ab inability to remain longer without some reimbursement, that I am much disposed to let the work go in its present general form, if you think it can be done without too much sacrifice. What I mean
			 is that I think the whole work might be re-cast to advantage—but then it must be written, wholly anew, which would illy suit Mr Websters alleged situation—and my disposition, therefore, is to let the form of the work remain, correcting the composition, statements &c where it shall be suggested and thought proper—If t you think the publication of the work, will do me an injury with the public, I beg you to tell me so, without any fear of wounding my
			 feelings—I am so far from being in love with it my self, that I should be glad of a decent retreat from the undertaking—I confide implicitly in your frankness and friendship, and beg you to believe me dear Sir, with the  greatest respect & affection, your friend & servant
            Wm Wirt
          
          
            I observe that w Webster has advertised in the Virginia papers, and I suppose, in those of other states, in which he has subscribers, that the work will probably be ready for the press in two or three months—I should be glad to have it in my power to fulfil this promise—and altho’ it is of the utmost importance to me that you should take full time for your remarks, yet as I shall most probably have to make material alterations after the  return of the sheets from your hands; I hope it may suit your convenience to favor me with them, in such time, as to enable me to avoid disappointing him—There will probably be about as many pages as those now sent—
          
        